DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.

Response to Amendment
This action is in response to the remarks filed on 03/09/2022.
The amendments filed on 03/09/2022 have been entered. Accordingly claims 33-52 remain pending. Claims 33, 35, 36, 40, 42, 43, 47, 49, and 50 are presently amended.

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record fails to disclose or suggest “generate positional information of a second tracker device in a first reference frame of the first tracker device based on a first shadow and a second shadow cast by the reticule on a first portion and a second portion, respectively, of the camera sensor upon illumination of a sensed element of the second tracker device” as recited by amended claim 33 and analogous limitations of independent claims 40 and 47, for the following reasons.
	Specifically, applicant argues, see pages 8-9 of remarks, that “Hasler does not disclose or suggest that any single one of the light sources casts multiple shadows on the shadow sensor [...] In fact, the Office has acknowledged that each light source in Hasler casts its own shadow, and that therefore no single light source casts multiple shadows on the shadow sensor”. Applicant further argues that:

    PNG
    media_image1.png
    161
    640
    media_image1.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single light source/sensed element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, although applicant argues that the limitation “a sensed element” of the independent allegedly excludes multiple light sources, dependent claims 36, 43, and 50 further define the “sensed element” as comprising “at least three light sources”. The claims in light of the specification themselves contradict applicant’s argument, and further render the argument not persuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 33-35, 38, 40-42, 45, and 47-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hasler (US 2016/0209248, filed January 15, 2015).
Regarding claims 33, 40, and 47, Hasler discloses a first tracker device (shadow sensor, Figs. 5-10 and corresponding descriptions), corresponding method for reciprocal tracking (“positioning system and method” [0005]), and corresponding non-transitory computer readable medium (“Implementation of these aspects may by hardware or software and may be realized in any number of electronic devices and/or applications, including but not limited to, personal computers, servers, mobile phones, and the like. Moreover, the above aspects and/or combination of aspects may be stored in memory which is executable by one of said processors.” [0056]), comprising: 
at least one optical sensor module (shadow sensor 1002, 1004 in Fig. 10, re-produced below, and corresponding description) comprising a camera sensor (imager 1022, 1024 in Fig. 10 and corresponding description; also see “pinhole camera” in [0036]) and a reticule disposed proximate the camera sensor (mask 102, 1018, 1020, in Figs. 1 and 10 and corresponding descriptions; “The mask 102 is composed of repetitive patterns and of a distinctive element, for example, a form of a grating. In this way, as light from a light source 106 passes through the mask 102, a distinct shadow pattern is cast on the imager 104 behind the mask 102 in accordance with the position of the sensor 100 with respect to the light source 106 and the pattern of the mask 102.” [0027]); 

    PNG
    media_image2.png
    611
    508
    media_image2.png
    Greyscale

memory comprising instructions stored thereon (“the above aspects and/or combination of aspects may be stored in memory which is executable by one of said processors” [0056]); and 
at least one processor coupled to the memory and the at least one optical sensor module and configured to execute the stored instructions (“these aspects may be implemented on a processor or a plurality of processors, within or external to the shadow sensor [...] the above aspects and/or combination of aspects may be stored in memory which is executable by one of said processors.” [0056]) to: 
generate positional information of a second tracker device in a first reference frame of the first tracker device (“a six dimensional (6D) positioning system comprises a target [i.e. second tracker device] comprising at least four light sources; a shadow sensor configured to sense shadows cast on the sensor by light emitted from the at least four light sources of the target; and a processor, wherein the processor is configured to: sync shadow sensing with a pulsing of the at least four light sources of the target; distinguish between the sensed shadows from each of the at least four light sources of the target; determine two dimensional (2D) positions corresponding to each of the at least four light sources of the target based on the sensed shadows” [0006]; also see [0007]-[0009]) based on a first shadow and a second shadow cast by the reticule on a first portion and a second portion, respectively, of the camera sensor upon illumination of a sensed element of the second tracker device (“To record the projection of light sources, a shadow sensor 100 may sense several different wavelengths, use a temporal multiplexing scheme, or a combination of sensing several wavelengths and a temporal multiplexing scheme. Regarding the sensing of several wavelengths, as described in the '455 Application, a shadow sensor 100 can simultaneously record the projection of several light sources by using light sources with distinct spectra, and dividing the sensor 100 into zones [i.e. first and second portion] with distinct frequency responses. The zones can be large zones covering several periods of the mask 102, or small zones, for example, using a filter having the size of a single pixel. In the latter case, the filters are placed on the pixels of the imager 102, whereas in the former case, the filter can be placed either near the mask 102, near the imager 104, or anywhere in-between. The filters do not need to be perfectly matched to the light source spectra; rather, it suffices that the influence of each LED for each filtered response can be recovered.” [0031]; examiner notes that each of the several light sources cast their own shadows, i.e. first and second shadow; also see “recording the shadow mask 102 case by each light source” in [0027]); and
output the positional information via at least one communication link to facilitate determination of one or more of a pose of the second tracker device with respect to the first reference frame or a rigid transformation of the first reference frame relative to a second reference frame of the second tracker device (“compute a 6D position of the target with respect to the shadow sensor based on the determined 2D positions” [0006]; also see [0004], [0007]-[0009]; also see communication link between shadow sensors and processor in Fig. 10 and corresponding description; also see [0032], [0039]).

Regarding claims 34, 41, and 48, Hasler further discloses wherein the at least one processor is further configured to execute the stored instructions to output the positional information via the at least one communication link to one or more of: a central processor; or one or more third tracker devices to facilitate distributed processing of the positional information (“These processors also may be embedded or integrated with other processors designed for a separate purpose, for example, as part of a central processing unit (CPU).” [0056], Fig. 10 and corresponding description).
Regarding claims 35, 42, and 49, Hasler further discloses wherein the positional information comprises at least a horizontal angular position and a vertical angular position of the sensed element of the second tracker device (“to six dimensional measurements (X, Y, Z, pitch, roll, and yaw)” [0004]).
Regarding claims 38 and 45, Hasler further discloses wherein the at least one optical sensor module comprises two optical sensor modules disposed at a known position and orientation (“three light sources may be used with two shadow sensors configured as a stereo shadow sensor. A stereo shadow sensor, as used herein, refers to two shadow sensors whose relative position is known. In such embodiments, each sensor can record a projection of the light sources, resulting in an (x.sub.1,y.sub.1,x.sub.2,y.sub.2) estimate of the shadow positions on the first and second sensors, respectively. From this data, the Z estimate may be retrieved with good precision, provided that the distance between the two shadow sensors is well controlled and large enough. From this information, one can recompute the (X,Y,Z) coordinate in world coordinate of the light source, and thus the 6D coordinate of the target.” [0052], Fig. 10 and corresponding description).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 43, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hasler as applied to claims 33, 40, and 47 above and further in view of Faul (US 2011/0015521, January 20, 2011).
Regarding claims 36, 43, and 50, Hasler discloses the limitations of claim 33 as stated above. Hasler further discloses wherein the sensed element of the second tracker device comprises at least three light sources (“a target comprising at least three light sources” [0008]; Fig. 10 and corresponding description) and the at least one processor is further configured to execute the stored instructions to detect a position in three dimensions of the at least three light sources (“compute a 6D position of the target with respect to the at least two shadow sensors based on the determined 2D positions.” [0008]).
Although Hasler suggests upon sequential illumination of the at least three light sources (e.g. “temporal modulation of the at least three light sources of the target” [0009], [0031]), Hasler fails to explicitly disclose upon sequential illumination of the at least three light sources.
However, Faul teaches, in the same field of endeavor, an optical tracking system that receives light from a plurality of light sources upon sequential illumination of the plurality of light sources to detect a position of the light sources (“In an implementation in which the emitters on a plurality of markers are sequentially illuminated under control of the tracking system, the tracking system computer 608 may select one of the markers to illuminate in step 702. In step 704, the selected marker is illuminated, and in step 706, the receiver devices of the tracking system receive the light (or other radiation) emitted by or reflected from the emitter on the illuminated marker, and generate positioning information that is sent to the tracking system computer 608. In step 712, the tracking system computer 608 processes the generated positioning information using well known triangulation algorithms to locate the illuminated marker within a coordinate system. As mentioned above, this coordinate system may be an external frame of reference, such as 3-D coordinates related to the operating room or the surgical system (e.g., high-energy radiation emitter and collimator).” [0063]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Hasler with upon sequential illumination of the at least three light sources as taught by Faul in order to selectively detect the position of a particular light source ([0063] of Faul). 

Claims 37, 44, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Hasler as applied to claims 33, 40, and 47 above and in view of Grenet et al. (US 2013/0120763, May 16, 2013, hereinafter “Grenet”).
Regarding claim 37, 44, and 51, Hasler discloses the limitations of claim 33 as stated above. Hasler is silent on wherein the at least one processor is further configured to execute the stored instructions to triangulate on the first portion and the second portion of the camera sensor to generate the pose of the second tracker device with respect to the first reference frame. 
However, Grenet (which is incorporated by reference in Hasler, e.g. see [0026] of Hasler) teaches in the same field of endeavor, wherein the at least one processor is further configured to execute the stored instructions to triangulate on the first portion and the second portion of the camera sensor to generate the pose of the second tracker device with respect to the first reference frame (“FIG. 5 shows the split of the sensor into two zones for implementation of the triangulation” [0018]; also see Fig. 5 and corresponding description; also see “FIG. 5 shows an example of using a single sensor for measuring the three dimensional position of the light source. The image is separated into two zones 501 and 502 by the computation means. By computing the position of the shadow with respect to the grating in each zone, the elevations values along both dimensions are computed. These elevations values are combined to compute the three-dimensional location of the light source: each zone defines a line in space where the light source is located.” [0044]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Hasler with wherein the at least one processor is further configured to execute the stored instructions to triangulate on the first portion and the second portion of the camera sensor to generate the pose of the second tracker device with respect to the first reference frame as taught by Grenet in order to use a single sensor to measure the three dimensional position of the light source associated with a tracker device ([0044] of Grenet). 

Claims 39, 46, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Hasler as applied to claims 33, 40, and 47 above and further in view of Fanson et al. (US 2012/0157887, applicant submitted prior art via the IDS, hereinafter “Fanson”) and Faul.
Regarding claims 39, 46, and 52, Hasler discloses the limitations of claim 33 as stated above. Although Hasler discloses the second tracker device comprises at least three light sources (“a target comprising at least three light sources” [0008]), Hasler fails to disclose the first tracker device comprising at least three light sources, wherein the at least one processor is further configured to execute the stored instructions to sequentially illuminate each of the at least three light sources to facilitate generation of additional positional information of the first tracker device by the second tracker device.
However, Fanson teaches, in the same field of endeavor, plurality of tracker devices, i.e. first and second tracker devices, (sensor units 502-506 in Fig. 5 and corresponding description; also see “Shadow Sense” optical sensor [0072]) that can generate positional information of the first tracker device by the second tracker device and vice versa (sensor unit pairs reciprocally emitting and detecting a signal by the other [0137]-[0138]; also see [0051]-[0054]). Fanson further discloses the first tracker device comprising at least three light sources (Fig. 7b, re-produced below, and corresponding description; also see [0079]). 

    PNG
    media_image3.png
    176
    197
    media_image3.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Hasler with the first tracker device comprising at least three light sources, wherein the at least one processor is further configured to execute the stored instructions to illuminate each of the at least three light sources to facilitate generation of additional positional information of the first tracker device by the second tracker device as taught by Fanson in order to measure the relative positioning between two target locations ([0065] of Fanson).
Hasler modified by Fanson fails to disclose sequentially illuminate each of the at least three light sources. Although Hasler suggests sequential illumination of the at least three light sources (e.g. “temporal modulation of the at least three light sources of the target” [0009], [0031]).
However, Faul teaches, in the same field of endeavor, an optical tracking system that receives light from a plurality of light sources upon sequential illumination of the plurality of light sources to detect a position of the light sources (“In an implementation in which the emitters on a plurality of markers are sequentially illuminated under control of the tracking system, the tracking system computer 608 may select one of the markers to illuminate in step 702. In step 704, the selected marker is illuminated, and in step 706, the receiver devices of the tracking system receive the light (or other radiation) emitted by or reflected from the emitter on the illuminated marker, and generate positioning information that is sent to the tracking system computer 608. In step 712, the tracking system computer 608 processes the generated positioning information using well known triangulation algorithms to locate the illuminated marker within a coordinate system. As mentioned above, this coordinate system may be an external frame of reference, such as 3-D coordinates related to the operating room or the surgical system (e.g., high-energy radiation emitter and collimator).” [0063]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Hasler modified by Fanson with sequentially illuminate each of the at least three light sources.as taught by Faul in order to selectively detect the position of a particular light source ([0063] of Faul).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793